Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


Exhibit 10.27


AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
 
PAGE OF PAGES
1
8
2. AMENDMENT/MODIFICATION NO.
00010
3. EFFECTIVE DATE
01/22/2014
4. REQUISITION/PURCHASE REQ. NO.
0000HCGE-2014-68222
 
5. PROJECT NO. (If applicable)
 
6. ISSUED BY  CODE
8219
7. ADMINISTERED BY (If other than Item 6)  CODE
8239
 
Centers for Disease Control and Prevention
(CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
 
Centers for Disease Control and Prevention (CDC)
Procurement and Grants Office (PGO)
2920 Brandywine Road
Atlanta, GA 30341-5539
8. NAME AND ADDRESS OF CONTRACTOR (No., Street, county, State, and ZIP Code)
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD # 1
LANSING, MI 48906-2933
 
9A. AMENDMENT OF SOLICITATION NO.
 
 
9B. DATED (SEE ITEM 11)
 
 
10A. MODIFICATION OF CONTRACT/ORDER NO.
200-2011 42084
 
CODE  026489018
FACILITY CODE
10B. DATED (SEE ITEM 13)
09/30/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
  The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers   is extended. is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
N/A
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify Authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: 
52.217-9
 
 
D. OTHER (Specify type of modification and authority)
FAR 52.243-1, Changes and Mutual Agreement of both parties
E. IMPORTANT: Contractor is not, is required to sign this document and return
1   copies to the issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this modification is to update the Government Furnished Property
listing to the Active and Tangible listing on Pages 2-10.
 
 
 
 
15A. NAME AND TITLE OF
SIGNER                                                                                    (Type
or print)
/s/ Adam Havey
EVP Biodefense
16A. NAME AND TITLE OF CONTRACTING OFFICER  (Type or print)
Christine N. Godfrey
15B. CONTRACTOR/OFFEROR
                                                 
(Signature of person authorized to sign)
15C. DATE SIGNED
1/25/14
16B. UNITED STATES OF AMERICA
BY  /s/ Christine N.
Godfrey                                                                      
(Signature of Contracting Officer)
16C. DATE SIGNED
1/27/14
NSN
7540-01-152-8070                                                                                                  30-105                                                      STANDARD
FORM 30 (REV. 10-83)
PREVIOUS EDITION
UNUSABLE                                                                                                                                                            Prescribed
by GSA
FAR (<48 CFR) 53.243




--------------------------------------------------------------------------------

200-2011-42084 00010
Page of 8


 
 
"Active and Tangible" Government Furnished Property
 
 
Asset
Tag #
Asset description
Cap.date
Acquisition Value
 



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of eight pages were omitted. [**]